Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT, (this “Agreement”), is made effective as of
August 24, 2011, among National CineMedia, Inc., a Delaware corporation (“NCM,
Inc.” the “Company”), National CineMedia, LLC, a Delaware limited liability
company (“NCM LLC”), and Earl B. Weihe (the “Executive”).

RECITALS

A. The Executive currently serves as the Executive Vice President and Chief
Operations Officer for NCM INC.

B. NCM LLC and NCM Inc. have entered into an agreement for NCM Inc. to provide
certain management services to NCM LLC.

C. In connection with the management services to be provided by NCM Inc. to NCM
LLC, the Executive will be employed by NCM Inc. and will perform services for
NCM Inc., including services for the benefit of NCM LLC.

AGREEMENT

Executive, the Company and NCM LLC agree as follows:

1. DEFINITIONS.

(a) Base Salary shall mean the annual salary provided for in Section 3 below, as
adjusted from time to time.

(b) Beneficiary shall mean the person or persons named by the Executive pursuant
to Section 19 below, or in the event no such person is named and survives the
Executive, his estate.

(c) Board shall mean the Board of Directors of the Company, including any
committee thereof authorized to exercise any powers of the Board in connection
with the subject matter of this Agreement.

(d) Cause shall mean:

(i) the Executive’s fraud, dishonesty, willful misconduct or deliberate injury
to the Company or its affiliates or subsidiaries, in the performance of his
duties hereunder;

(ii) the Executive’s intentional or grossly negligent refusal or failure to
perform his duties consistent with his position with the Company; or

(iii) the Executive’s conviction of a felony.

 

1



--------------------------------------------------------------------------------

(e) Disability shall mean the illness or other mental or physical disability of
the Executive, resulting in his failure to perform substantially his duties
under this Agreement for a period of six or more consecutive months.

(f) Spouse shall mean, during the Term of Employment, the person who as of the
relevant date is legally married to the Executive.

(g) Term of Employment shall mean the period specified in subsection 2(b) below.

2. TERM OF EMPLOYMENT, POSITIONS AND DUTIES.

(a) The Company hereby employs the Executive, and the Executive hereby accepts
employment with the Company, in the position of Executive Vice President and
Chief Operations Officer of the Company and with the duties and responsibilities
set forth below, and upon such other terms and conditions as are hereinafter
stated.

(b) The Term of Employment shall commence on the Effective Date (as defined in
Section 27) and shall terminate on December 31, 2011, and on December 31, 2011
and each December 31 thereafter it shall be deemed that the Term of Employment
has been extended by one year unless, prior to any such anniversary date, either
the Executive or the Company notifies the other to the contrary.

(c) Until the date of his termination of employment hereunder, the Executive
shall be employed as an Executive Vice President of the Company and shall have
the responsibilities assigned to him from time to time.

(d) Anything herein to the contrary notwithstanding, nothing shall preclude the
Executive from (i) serving on the boards of directors of a reasonable number of
other corporations or the boards of a reasonable number of trade associations
and/or charitable organizations, and (ii) engaging in charitable activities and
community affairs; provided, however, that in the opinion of the Board or Chief
Executive Officer of the Company such activities do not materially interfere
with the proper performance of his duties and responsibilities specified in
subsection 2(c) above and/or do not conflict with the Executive’s obligations
under Section 9 below.

3. BASE SALARY.

The Executive shall receive from the Company a Base Salary, payable in
accordance with the regular payroll practices of the Company, of $250,000 (but
not less frequently than monthly). During the Term of Employment, the Board
shall review the Base Salary no less often than annually.

 

2



--------------------------------------------------------------------------------

4. ANNUAL BONUSES.

The Executive shall be eligible to receive annual bonuses during the Term of
Employment, as determined by the Board. The amount, time and form of payment of
any bonus award to the Executive hereunder shall be determined under the
Company’s applicable performance bonus plan.

5. EXPENSE REIMBURSEMENT.

During the Term of Employment, the Executive shall be entitled to prompt
reimbursement by the Company for all reasonable out-of-pocket expenses incurred
by him in performing services under this Agreement, upon his submission of such
accounts and records as may be required under Company policy.

6. OTHER BENEFITS.

The Executive shall receive such other benefits as are then customarily provided
generally to the other officers of the Company and of its subsidiaries, as
determined from time to time by the Board or the Company’s Chief Executive
Officer, including, without limitation, paid vacation in accordance with the
Company’s practices as in effect from time to time.

7. EMPLOYEE BENEFIT PLANS.

The Executive shall be entitled to participate in all employee benefit plans and
programs made available to other of the Company’s executives having the same
title or to its employees generally, as such plans or programs may be in effect
from time to time, including, without limitation, Section 401(k) and related
supplemental plans, group life insurance, accidental death and dismemberment
insurance, travel accident insurance, hospitalization insurance, surgical
insurance, major and excess major medical insurance, dental insurance,
short-term and long-term disability insurance, sick leave (including salary
continuation arrangements), holidays and any other employee benefit plans or
programs that may be sponsored by the Company from time to time, including any
plans that supplement the above-listed types of plans, whether funded or
unfunded.

8. TERMINATION OF EMPLOYMENT.

(a) Termination by Death. In the event that the Executive’s employment is
terminated by death, his beneficiaries as defined in Section 19 hereof, shall be
entitled to:

(i) the Executive’s Base Salary, at the rate in effect on the date of his death,
through the end of the month in which his death occurs;

(ii) any annual bonuses awarded for prior periods but not yet paid;

(iii) continuation of the medical benefits pursuant to COBRA to which he, his
surviving Spouse and “eligible dependents” (as defined below) were entitled at
the time of his death, for a period of one year following his death at the
expense of the Company;

 

3



--------------------------------------------------------------------------------

(iv) reimbursement in accordance with this Agreement of any business expenses
incurred by the Executive but not yet paid to him on the date of his death; and

(v) other benefits to which he is then entitled in accordance with the
applicable plans and programs of the Company.

“Eligible dependents” means dependents of the Executive who are eligible to
receive medical benefits under the Company’s medical plan.

(b) Termination Due to Disability. The Company or the Executive may terminate
the Executive’s employment due to Disability of the Executive, such termination
to be effective 30 days after delivery of written notice thereof. In the event
that the Executive’s employment is terminated due to Disability and in exchange
for a release of claims against the Company, the Executive shall be entitled to:

(i) his Base Salary, at the rate in effect when he is terminated due to
Disability, for a period of six months following such termination, offset by any
payments that he receives under the Company’s long-term disability plan and any
supplement thereto, whether funded or unfunded, that is adopted or provided by
the Company for the Executive’s benefit;

(ii) any annual bonuses awarded for prior periods but not yet paid;

(iii) reimbursement in accordance with this Agreement of any business expenses
incurred by the Executive but not yet paid to him on the date of his/her
termination of employment; and

(iv) for a period of one year from the time of termination of employment, other
benefits to which he is then entitled in accordance with applicable plans and
programs of the Company.

In the case of the termination of the Executive’s employment for Disability, the
Executive shall be entitled to receive the amounts described in clauses
(i)-(iii) as a lump sum payment promptly after the termination of employment.

(c) Termination by the Company for Cause. In the event that the Executive’s
employment is terminated for Cause, he shall only be entitled to:

(i) his Base Salary through the date of his termination for Cause;

(ii) any annual bonuses awarded but not yet paid;

 

4



--------------------------------------------------------------------------------

(iii) reimbursement in accordance with this Agreement for any business expenses
incurred by the Executive but not yet paid to him on the date of his termination
of employment; and

(iv) other benefits accrued and earned by the Executive through the date of
termination in accordance with applicable plans and programs of the Company.

(d) Termination Without Cause or Expiration of Term of Employment. A Termination
Without Cause shall mean a termination of the Executive’s employment by the
Company other than due to death, Disability or for Cause, including termination
of the Executive’s employment by reason of the Company’s refusal to renew this
Agreement on economic terms and conditions at least equal to this Agreement and
for a term at least equal to one year at the end of the Term of Employment.

In the event of a Termination Without Cause and in exchange for a release of
claims against the Company, the Executive shall be entitled to:

(i) his Base Salary, at the rate in effect on the date of his termination of
employment, for 12 months, payable in accordance with the Company’s normal
payroll practices;

(ii) any annual bonuses awarded but not yet paid;

(iii) continued participation in all employee benefit plans or programs as in
effect from time to time in which he was participating on the date of his
termination of employment until the date he receives equivalent coverage in
benefits, but in no event for a period longer than 12 months;

(iv) reimbursement in accordance with this Agreement for any business expenses
incurred by the Executive but not yet paid to him on the date of his termination
of employment; and

(v) other benefits (other than for the payment of severance) that are made
available to employees of the Company in general upon termination of employment
under similar circumstances in accordance with applicable severance plans and
programs of the Company.

In the event that, under the terms of any employee benefit plan referred to in
subsection 8(d)(iii) above, the Executive may not continue his participation, he
shall be provided with the after-tax economic equivalent of the benefits
provided under any plan in which he is unable to participate for the period
specified in subsection 8(d)(iii) above.

The economic equivalent of any benefit foregone shall be deemed the after-tax
cost that would be incurred by the Executive in obtaining such benefit on the
lowest available individual basis.

 

5



--------------------------------------------------------------------------------

(e) Termination for Good Reason. The Executive may elect to terminate his
employment with the Company for Good Reason, which shall be defined as a
material reduction of the Executive’s title or authority, which the Company
fails to remedy within twenty (20) days after receipt from the Executive of
written notice thereof, specifically citing this subsection 8(e).

In the event the Executive terminates his employment for Good Reason, the
Executive shall be entitled to receive the benefits outlined in subsections
8(d)(i) through 8(d)(v).

(f) Voluntary Resignation by the Executive. The Executive may voluntarily
terminate his employment with the Company at any time with or without notice and
with or without reason. Such voluntary termination by the Executive shall
include, without limitation, the Executive’s decision not to renew this
Agreement upon expiration of the Term of Employment if the Company offers to
renew this Agreement on economic terms and conditions at least equal to this
Agreement and for a term at least equal to one year. In the event the Executive
voluntarily terminates his employment, the Executive’s salary shall cease on the
termination date and the Executive will not be entitled to severance pay, pay in
lieu of notice, or any other compensation other than payment of accrued salary
and vacation and other benefits as expressly required in such event by
applicable law or the terms of applicable benefit plans.

(g) No Mitigation; No Offset. In the event of any termination of employment
under this Section 8, the Executive shall be under no obligation to seek other
employment, and except as provided in subsection 8(d)(iii), he shall have no
obligation to offset or repay any payments he receives under this Agreement by
any payments he receives from a subsequent employer; provided, however, that
(without limiting any rights of the Company for any breach of this Agreement
under law, equity or otherwise), if the Executive engages in any Covered
Activity (as defined in Section 9), any obligation of the Company to make
payments to the Executive under Section 8 of this Agreement shall cease.

(h) Nature of Payments. Any amounts due under this Section 8 are in the nature
of severance payments or liquidated damages or both, and shall fully compensate
the Executive and his dependents or Beneficiary, as the case may be, for any and
all direct damages and consequential damages that any of them may suffer as a
result of termination of the Executive’s employment, and they are not in the
nature of a penalty.

(i) Section 409A; Time and Form of Payments and Benefits. The parties intend
that each payment and benefit provided to the Executive upon his termination of
employment, shall be eligible for certain regulatory exceptions to the
limitations imposed on deferred compensation by Section 409A or shall comply
with the requirements of Section 409A. The purpose of this subsection 8(i) is to
amend the Agreement to comply with, or be eligible for one or more exceptions
from, the requirements of Section 409A.

(i) Time and Form of Payment. Each of the following amounts payable to the
Executive under this Agreement shall constitute a separate payment for purposes
of Section 409A:

(1) The amount of Base Salary payable pursuant to subsection 8(b)(i), and each
installment thereof, shall constitute a separate payment defined

 

6



--------------------------------------------------------------------------------

as the “Disability Payment.” The Disability Payment shall be paid in equal
installments on the same date that the Company makes its normal payroll payments
in accordance with the Company’s payroll practices in effect for the Executive
on the Effective Date, provided, however, that if the six month delay in payment
required by subsection 8(i)(iii) hereof applies, the installment payments for
the first six months following the date of separation from service shall be
withheld and paid on the first pay date that is more than six months following
the date of separation from service. The first installment payment of the
Disability Payment shall be made on the first pay date that is 60 days or more
following the date of separation from service by the Executive, provided that
the Executive must execute and not revoke a release of claims against the
Company within such 60 day period.

(2) The amount of Base Salary payable pursuant to subsections 8(d)(i) or 8(e),
and each installment thereof, shall constitute a separate payment defined as the
“Severance Payment.” The Severance Payment shall be paid in equal installments
on the same date that the Company makes its normal payroll payments in
accordance with the Company’s payroll practices in effect for the Executive on
the Effective Date, provided, however, that if the six month delay in payment
required by subsection 8(i)(iii) hereof applies, the installment payments for
the first six months following the date of separation from service shall be
withheld and paid on the first pay date that is more than six months following
the date of separation from service. The first installment payment of the
Severance Payment shall be made on the first pay date that is 60 days or more
following the date of separation from service by the Executive, provided that
the Executive must execute and not revoke a release against the Company within
such 60 day period.

(3) Any incentive bonus payable to the Executive pursuant to subsections
8(a)(ii), 8(b)(ii), 8(c)(ii), 8(d)(ii) or 8(e) shall be determined under the
terms of the applicable performance bonus plan in which he participates (the
“Bonus Plan”) and shall constitute a separate payment defined as the “Accrued
Bonus.” The Accrued Bonus shall be paid in a lump sum payment no later than the
15th day of the third month following the later of (A) the end of the Company’s
taxable year or (B) the end of the calendar year to which the performance bonus
relates, except as required by subsection 8(i)(iii) hereof, and provided further
that the release required of the Executive shall have been executed and not
revoked within the time period specified in subsections 1 and 2 above.

(ii) Continuation of Benefits; Reimbursements. For purposes of the Agreement,
with respect to continued coverage or participation by the Executive in employee
benefit plans and programs or reimbursement of expenses for the specified
periods, the Agreement shall be interpreted as follows:

(1) Continuation of Medical Benefits Following Death. Payments by the Company
for the continued medical benefits pursuant to

 

7



--------------------------------------------------------------------------------

COBRA for the Executive’s surviving Spouse and “eligible dependents” set forth
in subsection 8(a)(iii) shall be paid in monthly installments for the one year
period following the death of the Executive consistent with the amount and time
of payment required under the applicable plan. The first such payment for
continued medical benefits pursuant to COBRA shall be made on the first day of
the month immediately following the month in which the Executive dies. The right
to continued coverage shall not be subject to liquidation or exchange for
another benefit.

(2) Continuation of Benefits. In lieu of, and in full satisfaction of, continued
participation in all employee benefit plans or programs in which the Executive
was participating on the date of his termination of employment, pursuant to
subsection 8(d)(iii) or 8(e) of this Agreement, the Executive shall receive
payments at the same time, and subject to the same conditions, as the Severance
Payments or the Disability Payments, as applicable, the “Benefit Payment”,
except as required by subsection 8(i)(iii) hereof. The amount of the Benefit
Payment shall be determined as the sum of the Company payments or contributions
on behalf of the Executive (and his family) under each such benefit plan for the
immediately preceding calendar year, divided by 12 (the “Monthly Benefit
Amount”). The Monthly Benefit Amount shall be paid for the number of months
specified in the relevant subsection of Section 8 of the Agreement, as
applicable, and shall be divided by the number of pay periods in each such month
and the applicable portion of the Monthly Benefit Amount shall be paid at the
same time as installment payments of Severance Payments or Disability Payments
are made in accordance with this subsection 8(i).

(3) Reimbursement of Expenses. Section 5 and subsections 8(a)(iv), 8(b)(iii),
8(c)(iii), 8(d)(iv), and 8(e) provide for reimbursement of any business expenses
incurred by the Executive prior to his separation from service (or death). The
amount of any such reimbursement shall be paid to the Executive (or his
beneficiary or estate) on or before December 31 of the calendar year following
the calendar year in which the Executive incurred the eligible expenses. The
amount of expenses eligible for reimbursement during any calendar year shall not
affect the amount of expenses eligible or reimbursement in any other calendar
year. The right to reimbursement shall not subject to liquidation or exchange
for another benefit.

(iii) Delay in Payment. Notwithstanding anything contained in the Agreement to
the contrary, if the Executive is deemed by the Company at the time of the
Executive’s “separation from service” with the Company and NCM LLC to be a
“specified employee,” any “nonqualified deferred compensation” to which the
Executive is entitled in connection with such separation from service after
taking into account all applicable exceptions from Section 409A, shall not be
paid or commence payment until the date which is the first business day
following the six-month period after the Executive’s separation from service (or
if earlier, the Executive’s death). Such delay in payment shall only be effected
with respect to each separate payment to the extent required to avoid adverse
tax treatment to the Executive under Section 409A. Any

 

8



--------------------------------------------------------------------------------

payments and benefits not subject to such delay, shall be paid pursuant to the
time and form of payment specified as above. Any compensation which would have
otherwise been paid during the delay period in the absence of this subsection
8(i)(iii) shall be paid to the Executive (or his beneficiary or estate) in a
lump sum payment on the first business day following the expiration of the delay
period.

(iv) Good Reason. The parties intend that the definition of Good Reason and the
operation of subsection 8(e) be treated as an involuntary separation from
service consistent with the requirements of Treasury Regulation § 1.409A-1(n).
“Good Reason” shall mean the Executive’s resignation following a material
diminution in the Executive’s authority, duties, or responsibilities without the
written consent of the Executive. The Executive shall provide written notice to
the Company within 90 days of the initial existence of the Good Reason
condition. Upon receipt of such notice, the Company shall have a period of 20
days during which it may remedy the condition and not be required to pay the
amounts.

(v) Key Definitions. For purposes of the Agreement, the term “termination of
employment” shall mean “separation from service” and the terms “separation from
service,” “specified employee” and “nonqualified deferred compensation” shall
have the meanings ascribed to such terms pursuant to Section 409A and other
applicable guidance.

9. COVENANTS AND CONFIDENTIAL INFORMATION.

(a) The Executive agrees that during the Term of Employment and for so long as
he is entitled to receive any benefits or payments under this Agreement (but in
no event for less than one year after the Term of Employment) and, as to
subsection 9(a)(iii) below, at any time after the Term of Employment he will
not, directly or indirectly, do or suffer any of the following:

(i) Own, manage, control or participate in the ownership, management or control
of, or be employed or engaged by or otherwise affiliated or associated as a
consultant, independent contractor or otherwise with, any other corporation,
partnership, proprietorship, firm, association or other business entity or
otherwise engage in any business that competes with, the business of the Company
or any of the Company’s affiliates or subsidiaries (as conducted on the date the
Executive ceases to be employed by the Company in any capacity, including as a
consultant) (collectively, the “Covered Activities”); provided, however, that
the ownership of not more than 1% of the stock of any publicly traded
corporation shall not be deemed a violation of this covenant; provided, further,
however, that in the event of a Termination Without Cause, the Executive may
engage in any Covered Activity if prior to accepting any such employment he
enters into a confidentiality agreement with the Company in form and substance
satisfactory to the Company in its sole discretion (it being agreed that such
confidentiality agreement may be broader in scope than the provisions of this
Agreement and that such confidentiality agreement is intended to protect the
Company from any risks which may arise in connection with the specific
prospective employment of the Executive).

 

9



--------------------------------------------------------------------------------

(ii) Induce any person who is an employee, officer or agent of the Company or
any of the Company’s affiliates or subsidiaries to terminate said relationship.

(iii) Disclose, divulge, discuss, copy or otherwise use or suffer to be used in
any manner in competition with, or contrary to the interests of, the Company or
any of the Company’s affiliates or subsidiaries, the customer lists, or trade
secrets of the Company or any of the Company’s affiliates or subsidiaries, it
being acknowledged by the Executive that all such information regarding the
business of the Company and the Company’s affiliates or subsidiaries, compiled
or obtained by, or furnished to, the Executive while the Executive shall have
been employed by or associated with the Company is confidential information and
the Company’s exclusive property; provided, however, that this subsection
9(a)(iii) shall not apply to the disclosure by the Executive of confidential
information (A) in the course of carrying out his duties under this Agreement or
(B) when required to do so by a court of law, to any governmental agency having
jurisdiction over the business of the Company and its subsidiaries or to any
administrative body or legislative body (including a committee thereof) with
jurisdiction to order him to divulge, discuss or make accessible such
information.

(b) The Executive expressly agrees and understands that the remedy at law for
any breach by him of this Section 9 will be inadequate and that the damages
flowing from such breach are not readily susceptible of being measured in
monetary terms. Accordingly, it is acknowledged that upon adequate proof of the
Executive’s violation of any legally enforceable provision of this Section 9,
the Company shall be entitled to seek immediate injunctive relief and may obtain
a temporary order restraining any threatened or further breach (all as
determined by a court of competent jurisdiction). Nothing in this Section 9
shall be deemed to limit the Company’s remedies at law or in equity for any
breach by the Executive of any of the provisions of this Section 9 that may be
pursued or availed of by the Company.

(c) In the event that the Executive shall violate any legally enforceable
provision of this Section 9 (as determined by a court of competent jurisdiction)
as to which there is a specific time period during which he is prohibited from
taking certain actions or from engaging in certain activities, as set forth in
such provision, then such violation shall toll the running of that time period
from the date of its commencement until the date of its cessation.

10. WITHHOLDING TAXES.

All payments to the Executive or his Beneficiary shall be subject to withholding
on account of federal, state and local taxes as required by law. If any payment
hereunder is insufficient to provide the amount of such taxes required to be
withheld, the Company may withhold such taxes from any other payment due the
Executive or his Beneficiary. In the event all cash payments due the Executive
are insufficient to provide the required amount of such withholding taxes, the
Executive or his Beneficiary, within five days after written notice from the
Company, shall pay to the Company the amount of such withholding taxes in excess
of all cash payments due the Executive or his Beneficiary.

 

10



--------------------------------------------------------------------------------

11. INDEMNIFICATION.

The Company and NCM LLC jointly and severally agree to indemnify the Executive
to the fullest extent permitted by applicable law consistent with the charter,
articles of incorporation and bylaws of the Company and the Limited Liability
Operating Agreement of NCM LLC as in effect on the effective date of this
Agreement with respect to any acts or non-acts he may have committed while he
was an officer, director and/or employee (i) of the Company or any subsidiary
thereof, including NCM LLC or (ii) of any other entity if his service with such
entity was at the request of the Company. This provision shall survive the
termination of this Agreement.

12. EFFECT OF AGREEMENT ON OTHER BENEFITS.

Except as expressly set forth herein, the existence of this Agreement shall not
prohibit or restrict the Executive’s entitlement to participate fully in the
executive compensation, employee benefit and other plans or programs of the
Company in which senior executives are eligible to participate.

13. ASSIGNABILITY; BINDING NATURE.

This Agreement shall be binding upon and inure to the benefit of the parties and
their respective successors, heirs (in the case of the Executive) and assigns.
No rights or obligations of the Company under this Agreement may be assigned or
transferred by the Company except that such rights or obligations may be
assigned or transferred pursuant to (i) a merger or consolidation in which the
Company is not the continuing entity or (ii) sale or liquidation of all or
substantially all of the assets of the Company, provided that the assignee or
transferee is the successor to all or substantially all of the assets of the
Company and such assignee or transferee assumes the liabilities, obligations and
duties of the Company, as contained in this Agreement, either contractually or
as a matter of law. The Company each further agree that, in the event of a sale
of assets or liquidation as described in the preceding sentence, it will use its
best efforts to cause such assignee or transferee expressly to assume the
liabilities, obligations and duties of the Company hereunder. No obligations of
the Executive under this Agreement may be assigned or transferred by the
Executive.

14. REPRESENTATION.

The Company and NCM LLC each represent and warrant that it is fully authorized
and empowered to enter into this Agreement and that the performance of its
obligations under this Agreement will not violate any agreement between the
Company or NCM LLC and any other person, firm or organization.

15. ENTIRE AGREEMENT.

Except to the extent otherwise provided herein, this Agreement contains the
entire understanding and agreement between the parties concerning the subject
matter hereof and supersedes any prior agreements, whether written or oral,
between the parties concerning the subject matter hereof.

 

11



--------------------------------------------------------------------------------

16. AMENDMENT OR WAIVER.

No provision in this Agreement may be amended unless such amendment is agreed to
in writing and signed by the Executive and an authorized officer of the Company.
No waiver by any party of any breach by any other party of any condition or
provision contained in this Agreement to be performed by such other party shall
be deemed a waiver of a similar or dissimilar condition or provision at the same
or any prior or subsequent time. Any waiver must be in writing and signed by the
Executive or an authorized officer of the Company, as the case may be.

17. SEVERABILITY.

In the event that any provision or portion of this Agreement shall be determined
to be invalid or unenforceable for any reason, in whole or in part, the
remaining provisions of this Agreement shall be unaffected thereby and shall
remain in full force and effect to the fullest extent permitted by law.

18. SURVIVORSHIP.

The respective rights and obligations of the parties hereunder shall survive any
termination of the Executive’s employment with the Company to the extent
necessary to the intended preservation of such rights and obligations as
described in this Agreement.

19. BENEFICIARIES; REFERENCES.

The Executive shall be entitled to select (and change, to the extent permitted
under any applicable law) a beneficiary or beneficiaries to receive any
compensation or benefit payable hereunder following the Executive’s death by
giving the Company written notice thereof. In the event of the Executive’s death
or of a judicial determination of his incompetence, reference in this Agreement
to the Executive shall be deemed to refer to his beneficiary, and if the
Executive shall not have designated a beneficiary, his estate.

20. GOVERNING LAW; JURISDICTION.

This Agreement shall be governed by and construed and interpreted in accordance
with the laws of Colorado, without reference to principles of conflict of laws.

21. RESOLUTION OF DISPUTES.

(a) Any disputes arising under or in connection with this Agreement shall be
resolved, in the Executive’s discretion, by arbitration, to be held in Denver,
Colorado, in accordance with the rules and procedures of the American
Arbitration Association.

 

12



--------------------------------------------------------------------------------

(b) All costs, fees and expenses, including attorneys’ fees, of any arbitration
or litigation in connection with this Agreement, including, without limitation,
attorneys’ fees of both the Executive and the Company, shall be borne by, and be
the obligation of, the Company unless the Company shall substantially prevail,
in which event the Executive shall be required to pay the costs and expenses
incurred by him relating to such arbitration or litigation. The obligation of
the Company under this Section 21 shall survive the termination for any reason
of this Agreement (whether such termination is by the Company, by the Executive,
upon the expiration of this Agreement or otherwise).

(c) Pending the outcome or resolution of any arbitration or litigation, the
Company shall continue payment of all amounts due the Executive under this
Agreement without regard to any dispute.

22. NOTICES.

Any notice given to any party shall be in writing and shall be deemed to have
been given when delivered either personally, faxed, by overnight delivery
service (such as Federal Express), or sent by certified or registered mail,
postage prepaid, return receipt requested, duly addressed to the party concerned
at the address indicated below or to such changed address as such party may
subsequently give such notice of:

If to the Company or the Board:

National CineMedia, Inc.

9110 East Nichols Avenue

Centennial, Colorado 80112

Attention: Chief Executive Officer

Fax: (303) 792-8649

If to NCM LLC:

National CineMedia LLC

9110 East Nichols Avenue

Centennial, Colorado 80112

Attention: Chief Executive Officer

Fax: (303) 792-8649

If to the Executive:

Earl B. Weihe

2415 S. Hoyt St.

Lakewood, CO 80227

 

13



--------------------------------------------------------------------------------

23. HEADINGS.

The headings of the sections contained in this Agreement are for convenience
only and shall not be deemed to control or affect the meaning or construction of
any provision of this Agreement.

24. SECTION 409A; DEFERRED COMPENSATION.

The parties intend that any amounts payable and benefits provided under this
Agreement and the exercise of authority or discretion by the Company or by the
Executive (a) shall be eligible for certain regulatory exceptions to the
limitations imposed on deferred compensation by Section 409A; or (b) shall
comply with the provisions of Section 409A, in both cases so as not to subject
the Executive to the payment of additional taxes and interest that may be
imposed under Section 409A. To the extent that any amount payable or benefit
provided to the Executive would trigger the additional tax or interest imposed
under Section 409A, the Company and the Executive agree to work together to
modify the Agreement to the minimum extent necessary to reasonably comply with
the requirements of Section 409A, provided that the Company and NCM LLC shall
not be required to assume any increased economic burden.

25. PERFORMANCE.

NCM LLC hereby agrees that it shall be directly and jointly and severally liable
for the payment of all sums due hereunder.

26. COUNTERPARTS.

This Agreement may be executed in two or more counterparts.

27. EFFECTIVE DATE.

This Agreement shall be effective as of August 24, 2011 (the “Effective Date”).

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the dates
set forth below, to be effective as of the Effective Date.

 

NATIONAL CINEMEDIA, INC.

The Company; NCM Inc.

By:  

/s/ Kurt C. Hall

 

Kurt C. Hall

President and Chief Executive Officer

Date:  

August 24, 2011

 

NATIONAL CINEMEDIA, LLC

NCM LLC

By:  

/s/ Kurt C. Hall

 

National CineMedia, Inc., as Managing

Member,

Kurt C. Hall

President and Chief Executive Officer

Date:  

August 24, 2011

 

EXECUTIVE

/s/ Earl B. Weihe

Earl B. Weihe Date:  

August 24, 2011

 

15